     Case 5:20-cv-05058-LLP Document 5 Filed 10/06/20 Page 1 of 3 PageID #: 134




                              THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH DAKOTA
ROSEBUD SIOUX TRIBE ET AL.                              )
                                                        )
         Plaintiffs,                                    )
                                                        )
v.                                                      )      CIV 20-05058
                                                        )
STEVE BARNETT ET AL.                                    )      MOTION FOR ADMISSION
                                                        )           PRO HAC VICE
                                                        )
         Defendants.                                    )
                                                        )



                                       Statement of Movant

      I, Terry Pechota, an active member of the Bar of the U.S. District Court for the District of

South Dakota, request that this Court admit pro hac vice who will be counsel for the Plaintiffs in

the case listed above. I have confirmed that Jacqueline DeLeon is a member in good standing of

the U.S. District Court for the District of Columbia. I am aware of Local Rule 83.2 (E) regarding

the appearance of attorneys pro hac vice.

Date: 10-6-2020                        Signature:       /s/ Terry L. Pechota



                                  Statement of Proposed Admitee

         I, Jacqueline DeLeon, am currently a member in good standing of the U.S. District Court

for the District of Columbia. I am also a member in good standing of the highest court of the state

of California, but am not admitted to the South Dakota Bar. I am aware of Local Rule 83.2 (E)

regarding the appearance of attorneys pro hac vice and understand that local counsel must sign and

file all documents, and must continue in the case unless another attorney admitted to practice in



                                                    1
  Case 5:20-cv-05058-LLP Document 5 Filed 10/06/20 Page 2 of 3 PageID #: 135




this court is substituted. I understand that I will receive notice electronically and that it is my

responsibility to keep my electronic mail address(es) current.

         First/Middle/Last Name:        Jacqueline Diana DeLeon

         Primary E-mail Address:        JDeLeon@narf.org

         Other E-mail Address to be nkeller@narf.org
         notified:
         Telephone Number:          (303) 447-8760

         Fax Number:                    (303) 443-7776

         Firm Name:                     Native American Rights Fund

         Firm Address:                  1506 Broadway, Boulder, CO 80302

         Bar Admission Number:          CA #288192



       I will review and abide by the Local Rules of Practice for the District of South Dakota,

General Orders, Administrative Procedures, and all technical and procedural requirements. These

documents and current system requirements can be found on the Court's web site located at

http://www.sdd.uscourts.gov.


       I understand that I will receive notice electronically of all non-sealed documents and that it is

my responsibility to keep my electronic mail address(es) current.



Date: 9/2/20                                           Signature:
                                                                                Jacqueline DeLeon




                                                   2
  Case 5:20-cv-05058-LLP Document 5 Filed 10/06/20 Page 3 of 3 PageID #: 136




                                CERTIFICATE OF SERVICE

I hereby certify that on this 6th day of October, 2020, I filed the above document with the Court’s
CM/ECF system, which provided notice of this filing by e-mail to all counsel of record.


                                       /s/ Terry L. Pechota




                                                3
